Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 24, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices


  149030




  DARRYL MCGORE,

                 Plaintiff-Appellant,

  v                                                                  SC: 149030
                                                                     CoA: 320297
  BARAGA MAXIMUM CORRECTIONAL
  FACILITY WARDEN and DEPARTMENT
  OF CORRECTIONS DIRECTOR,

             Defendant-Appellee.
  ___________________________________

               On order of the Chief Justice, plaintiff-appellant having failed to provide to
  the Court the $375 filing fee or a certified copy of institutional account as required by
  MCL 600.2963 (1), the Clerk of the Court is hereby directed to close this file.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 24, 2014
           jam
                                                                                Clerk